Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07 February 2022.  Claims 1, 9-10, 13, and 19 were amended. Claims 2, 6-7, 16, and 18 were canceled. Claims 1-3, 5, 8-15, 17, and 19-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-3, 5, 8-15, 17, and 19-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-3, 5, 8-15, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claims 1 and 13 recite:
receiving a blueprint of a facility from a database, the blueprint comprising information for a facility structure; 
receiving … a request to monitor one or more rooms associated with the facility structure;
receiving updates to patient vitality information from a plurality of health monitors; 
determining whether the patient vitality information has changed; and 
responsive to determining that the patient vitality information has changed, notify someone.
Therefore, the claim as a whole is directed to “observing changes in patient physiological data,” which is an abstract idea because it is a mental process. “Observing changes in patient physiological data” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). The human mind can watch a monitor and observe when the data on the monitor changes. 

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1 and 13 recite the following additional element:
an application interface for display on a user device; 
pushing, to a user device, a notification;
Further, claim 13 recites the following additional elements
a processor; 
a transceiver; and 
a memory having stored thereon instructions that, when executed by the processor, control the processor to: perform the method described above.
These additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 and 13 are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely using a computer to perform the abstract idea does not amount to significantly more than the abstract idea. Accordingly, claims 1 and 13 are ineligible.

Dependent claims 5
Dependent claims 2-3 and 8 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Similar to the additional elements in claims  1 and 13, these additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2-4, 6, and 8 are ineligible.
Claims 9-12, 14-15, 17, and 19-20 are parallel in nature to claims 1-8 and 13. Accordingly claims 9-12, 14-15, 17, and 19-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-15, 17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. 2010/0235782), hereinafter “Powell”, in view of Moore (U.S. 2014/0278488), hereinafter “Moore”.	
Regarding claim 1, Powell in view of Moore discloses a method comprising:
receiving updates to patient vitality information from a plurality of health monitors associated with the one or more rooms (See Powell [0039] the patient monitoring devices monitor physiological characteristics of a patient. It is contemplated that multiple patient monitoring devices can monitor a particular patient.) the updates encoded in a plurality of formats (See Powell [0039] multiple different monitors are ; 
cleaning the received updates (See Powell [0046] the system processes and prepares the patient data for transfer and presentation. [0052] the data can determine that only some of the data need be synchronized as opposed to all the data. This processing, preparing, and selective synchronization meets the broadest reasonable interpretation of “cleaning” the received updates.);
decoding the received updates to store the updates in a second format (See Powell [0047] the system prepares the patient information for transfer to the remote device and presentation thereon. [0056] the system includes various modules and protocols for communication with other systems in gathering and transferring the patient data. It is understood that for the data to be transferred over a network (as disclosed) and displayed it must be encoded and decoded. [0053] the data is then formatted by the data management systems. This is considered to be a “second format.”);
determining whether the patient vitality information has changed (See Powell [0080] the system can detect when the patient data have changed or meet a certain criteria.); and 
responsive to determining that the patient vitality information has changed, pushing, to the user device, a notification indicative of the changed vitality information (See Powell .
Powell does not disclose: 
receiving a blueprint of a facility from a database, the blueprint comprising information for a facility structure; 
generating information for an application interface for display on a user device, the information for the application interface including information about the facility structure; 
receiving, from the user device and via the application interface, data indicating a request to monitor one or more rooms associated with the facility structure.
Moore teaches:
receiving a blueprint of a facility from a database, the blueprint comprising information for a facility structure (See Moore Figs. 9A and 9B and [0099]-[0101] the facility layout is provided to the user.); 
generating information for an application interface for display on a user device, the information for the application interface including information about the facility structure (See Moore Figs. 9A and 9B and [0099]-[0101] the facility layout is provided to the user.); 
receiving, from the user device and via the application interface, data indicating a request to monitor one or more rooms associated with the facility structure (See Moore Figs. 9B and [0104]-[0105] the facility layout is provided to the use. The rooms can be interacted with in order to display patient information.).


Regarding claim 2, Powell in view of Moore discloses the method of claim 1 as discussed above. Powell further discloses a method, wherein:
receiving the updates to the patient vitality information comprises extracting patient vitality information from a data stream provided to an electronic medical records (EMR) system (See Powell Fig. 2 and [0043] the system can include a common Data Management System (DMS) for collecting the patient information. This common DMS collects and stores the patient data. This is understood to meet the broadest reasonable interpretation of an EMR system.).

Regarding claim 3, Powell in view of Moore discloses the method of claim 2 as discussed above. Powell further discloses a method, wherein:
extracting the patient vitality information comprises copying a portion of the data stream prior to receipt of the data stream by the EMR system (See Powell [0059] More specifically, the waveform display can be updated in real-time (indicating that it is .

Regarding claim 5, Powell in view of Moore discloses the method of claim 1 as discussed above. Powell further discloses a method, wherein:
the updates to the patient vitality information do not include any patient-identifiable information (See Powell [0039] the patient monitoring devices monitor physiological characteristics of the patient they are attached to and generates data signals. “The data signals are communicated to the information system 42, which collects patient data based thereon, and stores the data to a patient profile that is associated with the particular patient.” [0054] patient data is defined as “physiological data that can be obtained from the patient monitoring device(s), and/or physiological patient data that is input into the information system 42 by a local healthcare provider (e.g., a nurse, or physician).” Patient information is defined to including patient identifying information. Therefore, the vitality information (the physiological information) measured by the monitor devices in [0039] includes only the physiological data. The “patient information” is separate from the “patient data.” Therefore, this disclosure meets the broadest reasonable interpretation of the claim language that the “updates to the patient vitality information” does not include patient identifiable information.).

Regarding claim 8
prior to pushing the changed vitality information to the user device, receiving, from the user device, log-in credentials, and validating the log-in credentials (See Powell [0058] secure log on for user device to access system in accordance with HIPPA. [0063] user ID and password combination is authenticated. Secure communication between each of the DMS and the remote device is established upon the confirmation of the user ID and password combination.).

Regarding claim 9, Powell discloses a method comprising:
outputting, for transmission to a monitoring server, data indicative of the specific rooms or monitor sets (See Powell Fig. 5B facility listing. Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).); 
receiving, from the monitoring server, an indication of patient vitality data corresponding to the specific rooms or monitor sets, the patient vitality data being encoded in a first format (See Powell [0039] the patient monitoring devices monitor physiological characteristics of a patient. It is contemplated that multiple patient monitoring devices can monitor a particular patient. Fig. 5B facility listing. Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).); 
decoding the patient vitality data to store the patient vitality data in a second format (See Powell [0047] the system prepares the patient information for transfer to the remote device and presentation thereon. [0056] the system includes various modules and protocols for communication with other systems in gathering and transferring the patient data. It is understood that for the data to be transferred over a network (as disclosed) and displayed it must be encoded and decoded. [0053] the data is then formatted by the data management systems. This is considered to be a “second format.”);
updating, based on the received indication of patient vitality data, the application display indicating current patient vitality data (See Powell [0059] More specifically, the waveform display can be updated in real-time (indicating that it is displayed to the use before it is stored. [0070] updated as measurements are taken by the patient monitoring device(s).); 
comparing the received indication of patient vitality data to preset thresholds (See Powell [0080] See Powell [0080] When the values in the patient data have changed or meet a certain criteria, an alert is generated at the facility and/or the remote user device. Each alert setting can define particular criteria, constraints and/or thresholds that, if met, generate an alert at the remote device, and/or the facility.); and 
response to the received indication of patient vitality data indicating that the patient vitality data is outside the preset thresholds, outputting, for display on the application display, an alert indicating an emergency associated with one of the specific rooms or monitor sets (See Powell [0080] When the values in the patient data have changed or .
Powell does not disclose: 
receiving a blueprint of a facility from a database, the blueprint comprising information for a facility structure; 
generating information for an application display for display on a user device, the information for the application display including information about the facility structure;
receiving, via the application display and a user device, an indication of specific rooms or monitor sets associated with the blueprint in which to monitor;
Moore teaches:
receiving a blueprint of a facility from a database, the blueprint comprising information for a facility structure (See Moore Figs. 9A and 9B and [0099]-[0101] the facility layout is provided to the user.); 
generating information for an application display for display on a user device, the information for the application display including information about the facility structure (See Moore Figs. 9A and 9B and [0099]-[0101] the facility layout is provided to the user.);
receiving, via the application display and a user device, an indication of specific rooms or monitor sets associated with the blueprint in which to monitor (See Moore Figs. 9B and [0104]-[0105] the facility layout is provided to the use. The rooms can be interacted with in order to display patient information.);


Regarding claim 10, Powell in view of Moore discloses the method of claim 9 as discussed above. Powell further discloses a method, comprising:
receiving, from the monitoring server, a facility listing (See Powell Fig. 5B facility listing. Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).); 
outputting, for display on the application display and based on the facility listing, identifiers of a plurality of medical facilities (See Powell Fig. 5B facility listing.); 
receiving an indication of a selection of a facility of the plurality of medical facilities (See Powell Fig. 5B facility listing. User can select a particular facility to then see a list of patients in that facility (Fig. 5C).); 
Powell does not disclose: 
wherein the blueprint of the facility is received in response to the indication of the selection of the facility.

wherein the blueprint of the facility is received in response to the indication of the selection of the facility (See Moore Figs. 9A and 9B and [0099]-[0101] the facility layout is provided to the user.).
The system of Moore is applicable to the disclosure of Powell as they both share characteristics and capabilities, namely, they are directed to collecting and displaying patient information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell to include the facility layout as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Powell in order to address the complicated retrieval and display of relevant patient information to healthcare providers (see Moore [0003]).

Regarding claim 11, Powell in view of Moore discloses the method of claim 9 as discussed above. Powell further discloses a method, comprising:
receiving an indication of thresholds for patient vitality data corresponding to a specified room or monitor set as the preset thresholds (See Powell [0080] When the values in the patient data have changed or meet a certain criteria, an alert is generated at the facility and/or the remote user device. Each alert setting can define particular criteria, constraints and/or thresholds that, if met, generate an alert at the remote device, and/or the facility.).

Regarding claim 12, Powell in view of Moore discloses the method of claim 9 as discussed above. Powell further discloses a method, comprising:
receiving an indication of alert and display color selections for at least one from among emergency notifications, vitality information, and urgent vitality information (See Powell [0080] When the values in the patient data have changed or meet a certain criteria, an alert is generated at the facility and/or the remote user device. Each alert setting can define particular criteria, constraints and/or thresholds that, if met, generate an alert at the remote device, and/or the facility.).

Regarding claim 13, Powell in view of Moore discloses the method of claim 1 as discussed above. Claim 13 recites a system that performs a method substantially similar to the method of claim 1 with the addition of a processor (See Powell [0031] the remote device can include a processor.) a transceiver (See Powell [0034] the remote device may include a transceiver.); and a memory having stored thereon instructions that, when executed by the processor (See Powell [0031] The system can include memory. The processor can process instructions for execution of implementations of the present disclosure. The instructions can include, but are not limited to, instructions stored in the memory to display graphical information on the display.). Therefore, claim 13 is rejected based on the same analysis as claim 1.

Regarding claim 14
receiving the updates to the patient vitality information comprises extracting patient vitality information from a data stream provided to an electronic medical records (EMR) system (See Powell Fig. 2 and [0043] the system can include a common Data Management System (DMS) for collecting the patient information. This common DMS collects and stores the patient data. This is understood to meet the broadest reasonable interpretation of an EMR system.).

Regarding claim 15, Powell in view of Moore discloses the system of claim 14 as discussed above. Powell further discloses a system, wherein:
extracting the patient vitality information comprises copying a portion of the data stream prior to receipt of the data stream by the EMR system (See Powell [0059] More specifically, the waveform display can be updated in real-time (indicating that it is displayed to the use before it is stored. [0070] updated as measurements are taken by the patient monitoring device(s).).

Regarding claim 17, Powell in view of Moore discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein:
the updates to the patient vitality information do not include any patient-identifiable information (See Powell [0039] the patient monitoring devices monitor physiological characteristics of the patient they are attached to and generates data signals. “The data signals are communicated to the information system 42, which collects patient data based thereon, and stores the data to a patient profile that is associated with the .

Regarding claim 19, Powell in view of Moore discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein the instructions, when executed by the processor, further control the processor to:
provide, to the user device, a facility listing (See Powell Fig. 5B facility listing. Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).).
Powell does not disclose: 
wherein the blueprint of the facility is received in response to the indication of the selection of the facility.
Moore teaches:
wherein the blueprint of the facility is received in response to the indication of the selection of the facility (See Moore Figs. 9A and 9B and [0099]-[0101] the facility layout is provided to the user.).
The system of Moore is applicable to the disclosure of Powell as they both share characteristics and capabilities, namely, they are directed to collecting and displaying patient information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell to include the facility layout as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Powell in order to address the complicated retrieval and display of relevant patient information to healthcare providers (see Moore [0003]).

Regarding claim 20, Powell in view of Moore discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein the instructions, when executed by the processor, further control the processor to:
prior to pushing the changed vitality information to the user device, receive, from the user device, log-in credentials, and validate the log-in credentials (See Powell [0058] secure log on for user device to access system in accordance with HIPPA. [0063] user ID and password combination is authenticated. Secure communication between each of the DMS and the remote device is established upon the confirmation of the user ID and password combination.).
Response to Arguments
Applicant's arguments filed 07 February 2022, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the amended claims are similar example 42 in the 2019 Revised Patent Subject Matter Eligibility Guidance and therefore integrated into a practical application (see Applicant Remarks page 9-10). Applicant also argues that the amended claims recite additional elements that amount to significantly more than the judicial exception (see Applicant Remarks pages 11-12). This is not persuasive because the example is directed to a different technology, and solves a different problem that integrates it into a practical application. Instead of reciting a method or organizing human activity (like example 42) these claims recite a mental process, that of monitoring a patient’s vital signs. The additional elements in this claim merely take an activity that can be performed by merely watching hospital monitors, and apply general purpose computers recited at a high level of generality, in order to perform the mental process remotely. This is an example of taking an abstract idea and performing it with a computer (See MPEP 2106.05(f)). This is not enough to integrate it into a practical application. It also fails to amount to significantly more than the judicial exception. Therefore, the claims are rejected as being directed to ineligible subject matter under 35 U.S.C. 101.

Applicant’s arguments, see Applicant Remarks page 12, filed 07 February 2022, with respect to the rejection(s) of the claims under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Moore reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friedman (U.S. 2005/0137653) discloses a system for monitoring patient vitals remotely, based on the devices that are in the room with the patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619